Citation Nr: 0008293	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  93-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.  

2.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
April 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In September 1997, the Board remanded this matter to the RO 
for further development.  The Board is satisfied that the RO 
has complied with the Remand directives.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim for an increased rating for 
asbestosis has been obtained.  

2.  The claim for service connection for plantar fasciitis is 
not plausible.  

3.  The veteran's forced vital capacity is evaluated as 77 
percent of the predicted measure.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
asbestosis.  



CONCLUSIONS OF LAW

1.  The claim for service connection for planter fasciitis is 
not well grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of 30 
percent for asbestosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.97, Diagnostic Code 6833, 61 Fed.Reg. 46720-46731 
(September 5, 1996) (effective October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The veteran claims that he developed plantar fasciitis as a 
result of service.  Specifically, the veteran asserts that he 
developed pes panus while in service and as result thereof he 
developed plantar fasciitis.  

Service medical records reflect that the veteran was 
diagnosed as having pes planus in October 1959.  He was 
evaluated for reenlistment and a diagnosis of secondary pes 
planus, not considered disabling was recorded.  Prior to 
October 1959, there are no showings of complaints, findings, 
or diagnoses pertaining to a foot disorder.  

Since 1959, the record does not show that the veteran 
complained of or was treated for foot problems until the 
1990s.  Although private medical records of Dr. Michael 
Johnson dated in 1998 reflect a diagnosis of plantar 
fasciitis of the right foot, there is no medical evidence 
relating such to service.  The Board notes the veteran's 
contention that a Dr. Johnson informed him that his current 
foot disorder was related to service.  As noted, medical 
evidence submitted by Dr. Johnson reflect treatment for 
plantar fasciitis.  While the doctor mentioned that the 
veteran received a prior diagnosis of pes planus, he did not 
proffer an opinion associating the plantar fasciitis to pes 
planus noted in 1959.  In addition, the veteran has not 
submitted any such evidence.  Thus, the only evidence linking 
the current foot disorder to service is the veteran's 
statements.  Lay persons such as the veteran are not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that a relationship exists between 
the claimed disability and his military service cannot serve 
to prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
In absence of competent medical evidence establishing a link 
between plantar fasciitis and service, the Board must find 
that the veteran's claim is not well grounded.  Epps v. 
Gober, 126 F.3d at 1468, Caluza v. Brown, 7 Vet. App. at 506, 
Grottveit v. Brown, 5 Vet. App. at 93.  

Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for asbestosis is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected asbestosis and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

In April 1997, the RO granted service connection for 
asbestosis.  A 30 percent evaluation was assigned effective 
in January 1992.  As the basis of that determination, the RO 
relied on the veteran's history of exposure to asbestosis 
while serving in the United States Navy. In addition, the RO 
considered the results of post service Pulmonary Function 
Test of decreased lung capacity and lung volumes.  It was 
recorded that Forced Vital Capacity (FVC) ranged from 57 
percent to above 80 percent. Also of record were VA and 
private treatments dated from 1989 to 1996 which showed that 
the veteran complained of respiratory symptoms and a history 
of asbestos exposure.  The RO also considered VA examinations 
dated in August 1996 which revealed, in pertinent part, a FVC 
reading of 66 percent of the predicted measure.

The veteran disagreed with the assignment of the 30 percent 
rating evaluation in May 1997.  

The veteran submitted private medical records dated in 1997 
which reflect that he was seen for his respiratory 
disability.  These records reflect complaints of shortness of 
breath and dyspnea.  On examination, the veteran exhibited 
prolonged expiratory phase with some expiratory wheezes on 
forced expiration.  The examiner noted mild progression of 
the lung disease and prescribed AeroBid, Serevent, Albuterol 
and theophylline.  

A pulmonary function study dated in October 1997 revealed a 
FVC of 72 percent of the predicted value and a FEV1/FVC if 97 
percent of the predicted value.  

When examined by VA in January 1998, the veteran complained 
of difficulty sleeping because of chest pressure.  The 
veteran stated that sitting up relieved the sensation.  
Additional complaints included occasional chest pain relieved 
by rest, exertional dyspnea on walking 1-2 city blocks or 
climbing one flight of stairs, or hoeing in the garden 2 to 3 
minutes, and paroxysmal nocturnal dyspnea.  It was noted that 
the veteran's pulmonary therapeutic regimen consisted of 
Azmacort and an albuterol inhaler and that the inhalers 
occasionally relieved the respiratory symptoms.  On physical 
examination, the head and neck were unremarkable.  The chest 
expansion was symmetrical.  The leaves of the diaphragm moved 
slightly more than an inch which was less than normal.  
Ausculation of the lung fields revealed fine crackling rales 
bilaterally in the lower half of the lung fields.  In 
comparison to prior pulmonary function studies, the examiner 
noted that studies in 1996 revealed severe restrictive 
disease and that studies dated in 1998 revealed mild 
restrictive disease and a mild decrease in DSB.  The examiner 
added that studies in 1996 were made of only lung volume 
measured which revealed a FRC of 59 percent of predicted 
value.  The remainder of the lung volumes was more modestly 
restricted.  The computer interpretation failed to show 
evidence of obstructive pulmonary disease.  Pulmonary studies 
dated in 1998 revealed a FVC of 77 percent of the predicted 
measurement and a FEV1/FVC of 104 percent of the predicted 
and a FEF ranging from 25 to 75 percent which was 57 percent 
of the predicted.  X-rays of the chest dated in January 1998 
revealed post coronary artery bypass graft surgical changes 
and pleural scarring in both lung bases.  There was no active 
pulmonary infiltrate seen.  The impression was postsurgical 
chest, stable.  The diagnoses included history of asbestos 
exposure with clinical findings consistent with asbestosis in 
a moderate restrictive ventilatory defect, moderate chronic 
obstructive pulmonary disease, and organic heart disease.  
The examiner concluded that the studies were indicative of 
moderate restrictive disease and moderate obstructive 
disease.  The examiner further commented that the majority of 
the veteran's symptoms were caused by his respiratory disease 
as opposed to a coronary artery disease.  

VA outpatient treatment records dating from 1997 to 1999 
reflect that the veteran was seen and treated for respiratory 
problems including asbestosis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

The RO has evaluated the appellant's service-connected 
asbestosis as 30 percent disabling under VA's Scheduled for 
Rating Disabilities. 38 C.F.R. Part 4.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6833.  

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system. See 61 Fed.Reg. 46720-46731 (1996).  The Board points 
out, however, that the veteran's claim arose after the 
amendment.  Therefore, this matter will be considered on the 
basis of the new rating criteria.  
The revised criteria for respiratory disorders, effective 
from October 7, 1996, now provides a general rating formula 
for interstitial lung diseases, to include asbestosis. Under 
this code, the disorder is rated based upon the degree of 
impairment shown on pulmonary function tests. A 30 percent 
evaluation is warranted when pulmonary function testing 
reveals a FVC that is 65 to 74 percent of predicted, or where 
DLCO (SB) is 56 to 65 percent of predicted. A 60 percent 
evaluation is warranted when pulmonary function testing 
reveals that FVC is 50 to 64 percent of predicted, where DLCO 
(SB) is 40 to 55 percent of predicted, or where maximum 
exercise capacity is 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation. A 100 percent evaluation 
is warranted when pulmonary function testing revealed FVC 
that is less than 50 percent predicted, where DLCO (SB) is 
less than 40 percent of predicted, where maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory, with cor pulmonale, with pulmonary 
hypertension, or where the disorder requires outpatient 
oxygen therapy.  DC 6833

The veteran contends that a higher rating evaluation is 
warranted for his service-connected asbestosis. He contends 
that the disability prevents him from exerting himself.  The 
veteran has reported manifestations of shortness of breath 
and exertional dyspnea, which severely impacts upon his 
ability to walk, climb stairs, or engage in other forms of 
physical activity.

Following a review of the evidence, the Board finds that the 
appellant's service-connected asbestosis is productive of no 
more than moderate impairment. At present, the appellant's 
disorder is manifested by complaints of episodes of dyspnea 
with exertion.  Clinical findings show that that the lung 
fields revealed fine crackling rales, bilaterally, in the 
lower half of the lung field and that leaves of the diaphragm 
moved less than normal.  In the 1997, the FVC was 72 percent 
of the predicted measurement and 77 percent of the predicted 
value in 1998.  The appellant's symptoms are presently 
treated with use of a bronchial inhaler.  The evidence 
demonstrates that the appellant's disorder has been 
characterized as moderate in degree by a VA examiner.  
Evidence of forced vital capacity has not been measured from 
50 to 64 percent of the predicted value.  Based on these 
factors, the Board concludes that the criteria for a rating 
in excess of 30 percent for asbestosis have not been met.  DC 
6833.  Furthermore, the evidence does not suggest that the 
veteran's overall disability picture more nearly approximates 
the criteria for the next highest rating evaluation.  
38 C.F.R. § 4.7.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his service-connected 
asbestosis has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 30 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Service connection for plantar fasciitis is denied.  

An increased rating for asbestosis is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

